     6:19-cv-00302-JFH-SPS Document 32 Filed in ED/OK on 11/14/19 Page 1 of 5




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA


JAMES EZELL, III,                              )
                                               )
                            Plaintiff,         )
                                               )
v.                                             )        No. CIV 19-302-JHP-SPS
                                               )
DAMON HININGER, et al.,                        )
                                               )
                            Defendants.        )


                                          ORDER

        Plaintiff is a pro se state prisoner in the custody of the Oklahoma Department of

Corrections who is incarcerated at Davis Correctional Facility in Holdenville, Oklahoma.

On September 9, 2019, he filed this civil rights complaint pursuant to 42 U.S.C. § 1983,

seeking relief for alleged constitutional violations at his present facility and at James

Crabtree Correctional Center in Helena, Oklahoma (Dkt. 1).

        On November 7, 2019, Plaintiff filed a motion to amend the complaint (Dkt. 27).

The Court denied the motion on the same date, because it did not comply with Local

Civil Rule 9.2(c) (Dkt. 28). Plaintiff was advised that the motion did not clearly set forth

the reasons for requesting permission to file an amended complaint, and he had failed to

submit a proposed amended complaint with the motion. Id.

        On November 7, 2019, Plaintiff submitted an improper proposed amended

complaint. Because the proposed amended complaint apparently was intended as a

supplement to the original complaint, the Court will not consider it. To amend the
  6:19-cv-00302-JFH-SPS Document 32 Filed in ED/OK on 11/14/19 Page 2 of 5




original complaint, Plaintiff must submit a proper motion to file an amended complaint

setting forth the reasons for amending the original complaint, along with a proposed

amended complaint that complies with the following instructions.

Amended Complaint

       Within fourteen (14) days of the entry of this Order, Plaintiff must file a proposed

amended complaint on this Court’s form. The amended complaint must set forth the full

name of each person he is suing under 42 U.S.C. § 1983. See Sutton v. Utah State Sch. for

the Deaf & Blind, 173 F.3d 1226, 1237 (10th Cir. 1999) (holding that “a cause of action

under § 1983 requires a deprivation of a civil right by a ‘person’ acting under color of

state law”).     Further, the names in the caption of the amended complaint must be

identical to those contained in the body of the amended complaint, pursuant to Fed. R.

Civ. P. 10(a).

       Plaintiff must provide a short and plain statement of when and how each named

defendant violated his constitutional rights and showing Plaintiff is entitled to relief from

each named defendant. See Fed. R. Civ. P. 8(a). He also shall identify a specific

constitutional basis for each claim. See id. He is admonished that simply alleging that a

defendant is an employee or supervisor of a state agency is inadequate to state a claim.

Plaintiff must go further and state how the named defendant’s personal participation

violated his constitutional rights. The “denial of a grievance, by itself without any

connection to the violation of constitutional rights alleged by the plaintiff, does not

establish personal participation under § 1983.” Gallagher v. Shelton, 587 F.3d 1063,

1069 (10th Cir. 2009) (citations omitted). The Court only will consider claims “based
  6:19-cv-00302-JFH-SPS Document 32 Filed in ED/OK on 11/14/19 Page 3 of 5




upon the violation of a plaintiff’s personal rights, and not the rights of someone else.”

Archuleta v. McShan, 897 F.2d 495, 497 (10th Cir. 1990).

       The amended complaint must include all claims and supporting material to be

considered by the Court. See Local Civil Rule 9.2(c). It must be complete in itself,

including exhibits, and may not reference or attempt to incorporate material from the

original complaint or exhibits.    Id.   An amended complaint supersedes the original

complaint and renders the original complaint of no legal effect. See Miller v. Glanz, 948

F.2d 1562, 1565 (10th Cir. 1991); Gilles v. United States, 906 F.2d 1386, 1389 (10th Cir.

1990). See also Local Civil Rule 9.2(c). Pursuant to Local Civil Rule 5.2(a), the

amended complaint must be clearly legible, and only one side of the paper may be used.

       The Court Clerk is directed to return Plaintiff’s improper proposed amended

complaint and to send Plaintiff the proper form for filing an amended complaint. If

Plaintiff fails to file an amended complaint in accordance with this Order, this action

shall be dismissed without further notice.

Motion for Appointment of Counsel

       Plaintiff also has filed a motion for appointment of counsel, alleging he “can

barely write or spell,” he does not know the law, and there is no legal assistance at his

facility (Dkt. 31). Even if he is illiterate, courts have consistently held that a prisoner’s

illiteracy is insufficient to merit appointment of counsel. See Finley v. Kerby, 996 F.2d

310, No. 92-2150, 1993 WL 230116, at *2 (10th Cir. 1993) (unpublished) (affirming

denial of appointment of counsel due to illiteracy); Green v. United States, Civil Action

                                             3
  6:19-cv-00302-JFH-SPS Document 32 Filed in ED/OK on 11/14/19 Page 4 of 5




No. 11-59-HRW, 2013 WL 209019, at *2 (E.D. Ky. Jan. 17, 2013), aff’d No. 13-5173

(6th Cir. Oct. 25, 2013) (denying request for appointed counsel due to illiteracy).

       In addition, Plaintiff bears the burden of convincing the Court that his claim has

sufficient merit to warrant such appointment. McCarthy v. Weinberg, 753 F.2d 836, 838

(10th Cir. 1985) (citing United States v. Masters, 484 F.2d 1251, 1253 (10th Cir. 1973)).

The Court has carefully reviewed the merits of Plaintiff’s claims, the nature of factual

issues raised in his allegations, and his ability to investigate crucial facts. McCarthy,

753 F.2d at 838 (citing Maclin v. Freake, 650 F.2d 885, 887-88 (7th Cir. 1981)). After

considering Plaintiff’s ability to present his claims and the complexity of the legal issues

raised by the claims, the Court finds that appointment of counsel is not warranted. See

Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991); see also Rucks v. Boergermann,

57 F.3d 978, 979 (10th Cir. 1995). Therefore, Plaintiff’s motion for appointment of

counsel (Dkt. 31) is DENIED.

       ACCORDINGLY,

       1.     Plaintiff is directed to file within fourteen (14) days a motion to amend the

       complaint, setting forth the reasons for requesting permission to file an

       amended complaint, along with the proposed amended complaint on the

       Court’s form, as directed in this Order.

       2.     The Court Clerk is directed to return unfiled Plaintiff’s improper proposed

       amended complaint.

       3.     The Court Clerk is directed to send Plaintiff a copy of the form for filing an

                                             4
6:19-cv-00302-JFH-SPS Document 32 Filed in ED/OK on 11/14/19 Page 5 of 5




   amended civil rights complaint in this Court.

   4.     Plaintiff’s motion for appointment of counsel (Dkt. 31) is DENIED.

   5.     Failure to comply with this Order will result in dismissal of this action

   without further notice.

   IT IS SO ORDERED this 14th day of November 2019.




                                        5
